SAVOY, Judge.
The facts in connection with the accident in the instant case were discussed in suit No. 764 on the docket of this Court entitled, Robert Sittig, individually and as administrator of the estate of his minor daughter, Sittig v. United States Fidelity and Guaranty Company and Allstate Insurance Company, La.App., 149 So.2d 424.
We will discuss the items to be awarded to plaintiff for physical injuries, loss of wages, property damage, and items of special damages incurred because of injuries to his wife as head and master of the community.
The medical evidence reveals that plaintiff was seen by Dr. Wilson Morris immediately after the accident. Plaintiff complained of pain in his lower back, pain in his knee and pain about his neck. Dr. Morris examined Jeffers and found contusions about his neck and right shoulder; an abrased laceration of the knee over the patella; and spasm of the back muscles.
Considering the medical evidence and .the cases on the subject, this Court is of the opinion that plaintiff is entitled to an award of $2,000.00 for the physical injuries sustained in the accident.
The record reveals that because of the accident plaintiff lost fourteen (14) days work; that he was paid $3.15j4 an hour, and it is presumed he worked forty (40) hours per week. His daily wages were $25.24 per day. We are awarding him the sum of $353.36 for loss of wages.
Medical expenses were incurred in the amount of $1,675.86 for the treatment of plaintiff and his wife. Although the record indicates that these medical expenses were paid by an insurer, it does not indicate that they were paid by the present defendant, United States Fidelity and Guaranty Company, so as to constitute a credit against its own tort liability under Gunter v. Lord, 242 La. 943, 140 So.2d 11. See Warren v. Fidelity Mutual Insurance Company, (La.App. 1 Cir., 1957), 99 So.2d 382, cited with approval in the case of Gunter v. Lord, supra.
Plaintiff is also entitled to recover the sum of $290.86, the amount paid by him for the repair of his car resulting from the accident in the instant case.
For the reasons assigned, the judgment of the district court is reversed, and judgment is hereby rendered in favor of plaintiff, Andrew F. Jeffers, and against defendant, United States Fidelity and Guaranty Company, in the sum of $4,320.08 with interest at the rate of 5% per annum from judicial demand until paid, and for all costs in the district court and on appeal.
Reversed and rendered.
On Application for Rehearing.
En Banc. Rehearing denied.